Citation Nr: 0413780	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Cleveland, 
Ohio, which granted service connection for the veteran's 
bilateral hearing loss, and assigned a non-compensable 
rating, effective December 8, 1998.

In October 2003, the veteran and his wife appeared and 
testified at a personal hearing.  A transcript of that 
hearing is of record.  

At the October 2003 personal hearing, the veteran indicated 
that he experienced dizziness and loss of balance while being 
tested for his hearing loss.  He was informed by physicians 
that this loss of balance was related to problems with his 
ears.  The veteran has raised an additional and separate 
claim of service connection for loss of balance due to his 
ears.  This issue is referred back to the RO for 
adjudication. 


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Testing results from the veteran's recent audiogram, 
scheduled for November 3, 2003, have not been received.  At 
his October 2003 hearing, the veteran indicated that he 
wished to have the results from his November 3, 2003 
audiogram submitted for consideration.  During his hearing, 
the veteran also indicated that he sometimes had trouble 
hearing anything at all, and that his hearing had gotten 
worse in the last year or two.  The RO shall contact the 
veteran in order to obtain the results of his November 3, 
2003 audiogram.  If he was not given an audiogram in November 
2003 or the results are unavailable, the veteran shall be 
scheduled for a new audiological examination.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO shall contact the veteran and 
obtain the testing results of the 
veteran's recent audiogram, which was 
scheduled for November 3, 2003, at the 
University of Connecticut Medical Center.  

2.  If the November 3, 2003, audiogram 
results can not be obtained or are 
unavailable, the veteran should be 
scheduled for a new VA audiological 
examination.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran's 
hearing acuity at puretone thresholds of 
1000, 2000, 3000 and 4000 Hertz should be 
noted, as well as his speech recognition 
percentages under the Maryland CNC test.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

The claims folder and a copy of this 
REMAND must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.






3.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial (compensable) rating for service-
connected bilateral hearing loss.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to an 
initial (compensable) rating for service-
connected bilateral hearing loss, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




